 360DECISIONSOF NATIONALLABOR RELATIONS BOARDConcourse Porsche Audi,Inc.andFlora H. Fuller.Case 14-CA-6767FINDINGS OF FACT,2 CONCLUSIONS, AND REASONSTHEREFORJune12, 1974SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLS AND MEMBERS FANNINGAND JENKINSOn February 25, 1974, Administrative Law JudgeLowell Goerlich issued the attached SupplementalDecision 1 in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Concourse PorscheAudi, Inc., St. Louis, Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the recommended Order.'The Administrative Law Judge titled his Decision a "Decision inBackpay Proceeding."DECISION IN BACKPAY PROCEEDINGLOWELL GOERLICH, Administrative Law Judge: OnOctober 24, 1973, a Backpay Specification and Notice ofHearing was issued alleging that a controversy had arisenover the amount of backpay due under the terms of theBoard's Order herein.' On January 8, 1974, the mattercame on for hearing at St. Louis, Missouri, on the backpayspecification and answer of the Respondent, ConcoursePorscheAudi, Inc. Each party was afforded a fullopportunity to be heard, to call, examine, and cross-examine witnesses,to argue orally on the record,to submitproposed findings of fact and conclusions, and to filebriefs. All briefs have been carefully considered.1201 NLRB 181.2The facts found herein are based upon the record as a whole and theobservation of the witnesses.3According to these reports she contacted at least four employers aweek.4The business manager of Tom Casavely Ford stated that he did notobserve the name of Fuller on any of the Automobile Dealers Association'sweekly bulletins. The business manager of Central Volkswagen said that hehad contacted the Automobile Dealers Association in May 1972 and theThe parties stipulated that, in the event the GeneralCounsel prevailed, the discriminatee, Flora H. Fuller,should be awarded $4,986.40 as backpay for the backpayperiod commencing on April 10, 1972, and ending January24, 1973. The Respondent claims that this amount is notowing because the discriminatee did not fulfill herobligation under the law to mitigate damages. The burdenof proof in this respect was on the Respondent. "Once theGeneral Counsel has shown the gross amount of backpaydue, the burden is on the employer to establish facts tonegative or mitigate liability to a given employee. Andfinally, `any uncertainty is resolved against the wrongdoerwhose conduct made certainty impossible.'" FibreboardPaper Products Corporation,180 NLRB 142, 147. See alsoN.L.R.B. v.Mooney Aircraft, Inc.,366 F.2d 809 (C.A. 5).Discriminatee Fuller, while working for the Respondent,was employed as a biller. As a biller she prepared thenecessary papers for automobile purchasers so that theycould "obtain license plates and pay sales tax, that sort ofthing." She had worked as a biller since 1957.When Fuller was discharged by the Respondent sheregisteredwith the Missouri Employment Agency, Mis-souriDivision of Employment Security, 23 CrestwoodPlaza, St. Louis, Missouri. At the time she lived approxi-mately 7 or 8 miles from the Respondent's establishment inAffton,Missouri, which lies south of St. Louis in SouthCounty.Her travel time between her home and theRespondent's establishment was about 15 minutes. Herhours of work were 8:30 a.m. to 5 p.m.Fuller reported periodically to the Employment Agencyoffice and furnished it with the names of employers fromwhom she had requested employment.3 Additionally shelodged an application for employment with the Automo-bileDealers Association which is utilized by St. Louisautomobile dealers as a source for job applicants.4 Fulleralso searched for employment by contacting a substantialnumber of automobile dealers by phone, and by submit-ting applications for employment, and by responding toadvertisements for help. For this purpose she utilized theyellow pages of the phone directory, made inquiries, andreviewed the help-wanted advertisements in the SouthCounty Journal, a weekly neighborhood paper,5 and theSunday St. Louis Post-Dispatch. She did not subscribe to adaily newspaper. The most distant automobile dealershipfrom her home to which she applied for employment wasFairway Dodge, about 15 miles from her home.Fuller also visited the counselor at the Missouri Divisionof Employment Security on four or five occasions, but wasnameof Fullerwas not given him.Thistestimony is notconsideredpersuasiveproof thatFuller did notapply with the AutomobileDealersAssociation.Persuasiveproof in thisregard would have been therecords ofthe association or testimony from its personnelwhich was not produced bythe Respondent to rebut Fuller's testimony.Moreover, Fullertestified thatshe did receive a response after she commenced employmentwith ClassicCars.5This weekly carriedadvertisementsprimarily for the South City andSouth County area.211NLRB No. 41 CONCOURSE PORSCHE AUDInever sent out for a job interview. She contacted PlackeToyota, De Brecht Imports,6 and Signal Dodge in personin July and August 1972. She made written applicationswithArundelManufacturing and Howard Bohlman,C.P.A. She also applied for a job with the ProfessionalEquities Company where she was interviewed but she didnot obtain the job.On January 24, 1972, Fuller obtained a part-time jobwith Classic Cars, a distance of about 7 or 8 miles from herhome. Fuller had phoned the office manager of ClassicCars, whom she had helped to obtain employment there, toinquire whether she knew ofany jobopenings.Later Fullerwas offered part-time work at Classic.InMay, June, and July 1972, advertisements for a billerwere carried in the Sunday editions of the St. Louis Post-Dispatch for Tom Casavely Ford located in the northoutskirts of St. Louis. Fuller did not see these advertise-ments anddid not apply for the job.On June 11, 1972, an advertisement appeared in theSunday edition of the St. Louis Post-Dispatch in whichMcKelver-Kessler Oldsmobile sought a biller. The hourswere from 12:45 p.m. to 8:30 p.m. The agency was located15 miles north of the center of St. Louis, a 45-minute drivefrom the Crestwood Shopping Center? located in SouthCounty. Fuller didnot seethe advertisement and did notapply for a job there.Ray Rixman, Inc., advertised for an automotive biller inthe St. Louis Post-Dispatch on April 9, 10, and 11, 1972.Ray Rixman, Inc., was located in northeast St. Louis about25 miles from the Crestwood Shopping Center, about a 45-minute drive. Fuller did not learn of the advertisement andmade no application there.InNovember 1972 Merollis Chevrolet, by its businessmanager, contacted Fuller and offered her a job as a biller.Fuller refused the job because it was too far to drive towork and the hours, 9 a.m. to 6 p.m., made it too late forher returning home.8 Fuller said that in accepting a joboffer she must consider the needs of her family. The agencywas located about 25 or 30 miles from Fuller's home.On October 29 and 31, 1972, Kribs Ford, Inc. advertisedfor a biller in the St. Louis Dispatch. The work locationwas in extreme South County. The job was filled onNovember 17, 1972. Fuller did not see the advertisementand did not apply for the job.On August 27 and September 3, 1972, Anthony Chevro-let, Inc., advertised for a biller in the St. Louis Post-Dispatch. The agency is located in the area in which Fullerlived.Fuller did not see the advertisement and did notcontactAnthony Chevroletbecause "itwas termed a badplace to work."9 The job was filled by an inexperiencedgirl onSeptember 5 or 6, 1972.CentralVolkswagen's advertisement for a biller ap-peared in the St. Louis Post-Dispatch on April 23, 24, and6Fuller lodged an applicationwith De Brecht advertised for a biller inthe St.LouisPost-Dispatch on August27, 1972. Apparently De Brechtrejected Fuller's application.Nevertheless,it is significantthatDe Brechtwas not called for testimonyby theRespondent.7Fuller resided 1-1/2 to 2 milesfrom the Crestwood Shopping Center.B Fuller thought the call wasin January. However,it isunnecessary toresolve the conflict since Fuller would not haveaccepted the job in anycase.9 Fuller testified:.friends of mine... have worked at theChevroletdealership,and they have all quit becausethey wereunable to get36125 and July 30, 1972. Fuller did not see these advertise-ments.Central Volkswagen was located in the area inwhich Fuller lived. Fuller said that she did not apply therebecause "I didn't know they had an ad running in the firstplace, and again I didn't care to go to Central Volkswagen.I didn't want to go to that neighborhood ... It's not avery good neighborhood, and I also know of a couple ofpeople that worked there, and I believe that they workeduntil 6 o'clock which again would make it quite late for mygetting home, but I did not know they had an ad running."Fuller limited her job search to prospective employerswhose places of business were within a distance of 10 to 15miles fromher home (Fairway Dodge, to whom sheapplied for work, was about 15 miles away) 10 and whosehours of employment did not require her to work beyond 5p.m.11 Thus Fuller "disregarded any automobile agencythat didn't work from 8 to 5 and was not 10 miles or so or12 miles from [her] house."Upon the basis of the credited facts, Fuller made adiligent search for alternative work, for she canvassed asubstantial number of prospective employers, answeredadvertisements, registered with and reported periodicallyto the Missouri Employment Agency, and registered withSt.LouisAutomobile Dealers Association. SeeNickeyChevrolet Sales, Inc.,195 NLRB 395. Nevertheless, therewere biller's jobs availablein greaterSt. Louis and in SouthCounty where Fuller lived. Had she applied for any one ofthem,itseems reasonablethat she would have beenemployed because she possessed the necessary qualifica-tions for such jobs and qualified applicants for such jobswere few. Continued employment in any one of these jobswould have mitigated the Respondent's backpay liabilityresultingfrom its unfair labor practices.The Supreme Court has said,"itseemsfair thatdeductions should be made not only for actual earnings bythe workerbut also for losses which he willingly incurred."(Emphasis supplied.)Phelps Dodge Corp. v. N.L.R.B.,313U.S. 177, 198. The Court further opined that appropriateweight must be given to the"unjustifiablerefusal to takedesirablenew employment."Id.,199 (emphasis supplied).Considering the exigencies, hazards and physical de-mands attendant upon automobile driving through acongested metropolitan area by a female worker, Fuller'srefusal to drive to North St. Louis and distances of over 15miles can not be reckoned "unjustifiable," especially inview of the fact that when she worked for the Respondentshe traveled only 8 or 10 miles to her job.12 Moreover, ajob which would have required Fuller to abandon herfamily for the period of a late work assignment, a jobwhich would have taken her to a "not a very goodneighborhood," and a job which would have exposed heralong with the office manager "10Fuller testified that she was not "willing todrive 25 or30 miles to ajob," but thatshe would have"probably" driven15 miles.11Fullertestified,"I also maintain a home and have afamily I have toconsider their needs alongwith myemployment.My employmentis becauseI enjoy working, it is not because I necessarilyhave to.So, therefore I like toworkin the area, close to my home."12A discnminatee is not necessarilyobligated to acceptemploymentwhichis located an unreasonable distance from hishome. N.L R B vMadison Courier, Inc.,472 F.2d 1307 (C.A.D.C.). 362DECISIONSOF NATIONALLABOR RELATIONS BOARDto a "bad place to work" cannot be deemed "desirable"jobs.13 The duty to mitigate, which springs from "not somuch the minimization of damages as the healthy policy ofpromoting production and employment,"(id.,200) doesnot demand or compel a wronged female employee towork under bad management, to work in a precariousneighborhood, to drive unreasonable distances to the jobor to work late hours where none of these burdensobtained to the job from which she was separated.14 ThusFuller would have been justified in refusing employmentwith these prospective employers and her failure to applyforwork with them did not constitute a willful loss ofearnings.As between the wronged employee and thewrongdoing employer,"fairness"iswith the employee'sclaim under the circumstances of this case.InN.L.R.B. v. Madison Courier, Inc.,472 F.2d 1307, 1316(C.A.D.C.),the court said:The purpose of requiring that the employer make thediscriminatee whole in such a case [a discriminatorydischarge] has a two-fold objective. First, the back payremedy reimburses the innocent employee for theactual losses which he has suffered as a direct result ofthe employer's improper conduct; second,the orderfurthersthe public interest advancedby the deterrence ofsuch illegal acts.While the need for achievement of theprivate reimbursement objective is obvious, courts havegenerally placed greater stress on the less apparent goalof furthering public policy." [Emphasis supplied.]That the Respondent be allowed mitigation, as urged,would conflict with the advancement of the public interest,because the heavy burden placed upon the discriminateerequiring her to mitigate the backpay liability insisted uponby the Respondent would remove the deterrence envi-sioned by the Act. Indeed, if the earliest date were takentheRespondent would go almost scot free. Moreover, itwould be the innocent employee who would be punished,and not the Respondent deterred; for the Respondentcould have reasonably foreseen that any employee itwrongfully discharged would react the same way undersimilar circumstances.The employer ought not to beexcused so easily from the mandates of the public interest.The fact that Fuller did find a job is proof of her effortsand the fact that she did work is proof of her desire.Burnupand Sims, Inc.,157 NLRB 366, 373.Accordingly, it is found that the backpay due Fullerfrom the Respondent is the stipulated sum, $4,986.40.Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record before theAdministrative Law Judge, and pursuant to Section 10(c)of the Act, it is recommended that the Board issue thefollowing:ORDER 15Respondent, Concourse Porsche Audi, Inc., St. Louis,Missouri,its officers,agents,successors,and assigns, shallmake Flora H. Fuller whole by payment to her of$4,986.40, together with interest at the rate of 6 percent perannum commencing January 24, 1973, and continuinguntil the amount is paid in full, but minus tax withholdingsrequired by Federal and state laws.13A discriminatee need not seek or accept employment which is"dangerous,distasteful or essentially different" from thejob from which hewas discharged.FlorencePrintingCo. v. N.L.R.B.,376 F.2d 216, 221 (C.A.4);MooresvilleCottonMills v.N.L.R.B.,110 F.2d 179, 181 (C.A. 4).14 It is plausible to believe that the Respondent,at the time it dischargedFuller,could have reasonably foreseen that she would not have acceptedany job withthese conditions.15 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order, and all objections thereto shall bedeemed waived for all purposes.